Name: 1999/612/CFSP: Council Decision of 13 September 1999 amending Decision 1999/424/CFSP implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: political geography;  international security;  Europe;  international law;  international affairs;  criminal law
 Date Published: 1999-09-14

 Avis juridique important|31999D06121999/612/CFSP: Council Decision of 13 September 1999 amending Decision 1999/424/CFSP implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia Official Journal L 242 , 14/09/1999 P. 0032 - 0039COUNCIL DECISIONof 13 September 1999amending Decision 1999/424/CFSP implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia(1999/612/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Common Position 1999/318/CFSP(1) adopted by the Council on 10 May 1999 concerning additional restrictive measures against the Federal Republic of Yugoslavia (FRY) and Decision 1999/424/CFSP(2) implementing that Common Position,Whereas the list at Article 1 of Decision 1999/424/CFSP needs to be updated in accordance with Article 1(3) of Common Position 1999/318/CFSP,HAS ADOPTED THIS DECISION:Article 1Article 1 of Decision 1999/424/CFSP shall be replaced by the following: "Article 1The persons to which the obligation of non-admission referred to in Article 1 of Common Position 1999/318/CFSP applies are the following:>TABLE>"Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Luxembourg, 13 September 1999.For the CouncilThe PresidentT. HALONEN(1) OJ L 123, 13.5.1999, p. 3.(2) OJ L 163, 29.6.1999, p. 86.